Citation Nr: 1632668	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  16-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the reduction in the evaluation of prostate cancer status post brachytherapy (hereinafter, "prostate cancer") from 100 percent to 30 percent effective June 1, 2011 was proper.

(The issues of entitlement to service connection for a low back disability and entitlement to a total disability rating due to individual unemployability (TDIU) will be addressed in a separate decision). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969

This matter comes before the Board from a March 2012 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted a 100 percent disability rating for prostate cancer, effective March 22, 2011, and then reduced the rating to 30 percent effective June 1, 2011.  In December 2012, the Veteran filed a Notice of Disagreement (NOD) with that rating decision.  To date, the RO has not issued a Statement of the Case (SOC) on this appeal, nor has the Veteran indicated that he does not wish to continue the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ has not issued an SOC in response to the Veteran's NOD.  Thus, the AOJ must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's appeal concerning whether the reduction in the evaluation of prostate cancer status post brachytherapy from 100 percent to 30 percent effective June 1, 2011 was proper.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate Substantive Appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




